       Case: 1:20-cv-07398 Document #: 1 Filed: 12/14/20 Page 1 of 7 PageID #:1




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 KIMBERLY COFFREY,

         Plaintiff,

 v.
                                                           Case No. 1:20-cv-07398
 SEATTLE SERVICE BUREAU, INC. d/b/a
 NATIONAL SERVICE BUREAU,

         Defendant.

                                             COMPLAINT

        NOW COMES Plaintiff, KIMBERLY COFFREY through undersigned counsel,

complaining of Defendant, SEATTLE SERVICE BUREAU, INC. d/b/a NATIONAL SERVICE

BUREAU, as follows:

                                     NATURE OF THE ACTION

        1.      This action is seeking redress for Defendant’s violation(s) of the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. §1692 et seq.

                                   JURISDICTION AND VENUE

        2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.      Venue in this district is proper under 28 U.S.C. § 1391(b)(1).

                                                PARTIES

        4.      KIMBERLY COFFREY (“Plaintiff”) is a natural person, over 18-years-of-age, who

at all times relevant resided at 604 Joy Lane, Sleepy Hollow, Illinois 60118.

        5.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        6.      SEATTLE SERVICE BUREAU, INC. d/b/a NATIONAL SERVICE BUREAU

(“Defendant”) is a corporation organized and existing under the laws of the state of Washington.

                                                     1
          Case: 1:20-cv-07398 Document #: 1 Filed: 12/14/20 Page 2 of 7 PageID #:2




           7.      Defendant maintains its principal place of business at 18912 North Creek Parkway,

Suite 205, Bothell, Washington 98011.

           8.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).1

           9.      Defendant uses instrumentalities of interstate commerce and the mail in its business

– the principal purpose of which is the collection of debt owed or due or asserted to be owed or

due another.

                                                FACTUAL ALLEGATIONS

           10.     Plaintiff applied for and obtained an online personal loan from Personify Financial.

           11.     Personify Financial tailors the rates and terms of their loans to consumers' unique

financial situations with APRs ranging from 35.00% to 99.00%.2

           12.     As result of financial hardship, Plaintiff's loan fell into default.

           13.     On or around August 5, 2020, Plaintiff's loan was referred for collection with an

account balance of $4,158.60 – consisting of $3,505.74 in assigned principal and $652.86 in

assigned interest.

           14.     Plaintiff's $4,158.60 loan balance is a "debt" as defined by 15 U.S.C. § 1692a(5).

           15.     Defendant sent Plaintiff a letter dated August 5, 2020, which stated:

                   ACCOUNT INFORMATION
                   Current Creditor: PERSONIFY FINANCIAL
                   Assigned Principal: $3505.74
                   Assigned Interest: $652.86
                   Interest: $0.00
                   Total: $4158.60

                   Total Amount Due: $4158.60


1
  National Service Bureau, a debt recovery agency, was established in 1986 and is presently headquartered in Seattle,
Washington. We hold tight to our roots as a family business but have grown organically into a nationwide debt
collection agency. We bring a breadth of experience and a range of services to the recovery of delinquent accounts
receivable. NSB has experience working debt collection for commercial, financial, retail, insurance, education, and
medical clients. We have been looking after the interests of both creditors and consumers for nearly 30 years and we
can help you collect on accounts past due.
2
    See https://www.personifyfinancial.com/rates-terms-and-licensing-information (last accessed December 14, 2020).

                                                           2
       Case: 1:20-cv-07398 Document #: 1 Filed: 12/14/20 Page 3 of 7 PageID #:3




               The above listed account has been placed with our office for collections.

               Please remit your payment – or contact our office at (888) 786-0091 to make payment arrangements
               on your past due collections account.

               Thank you,

               JUSTIN BLACK
               Collection Specialist

               This is a communication from a debt collector and is an attempt to collect a debt. Any information
               obtained will be used for that purpose.

               Unless you notify this office within 30 day after receiving this notice that you dispute the validity of
               this debt or any portion thereof, this office will assume this debt is valid. If you notify this office in
               writing within 30 days from receiving this notice that you dispute the validity of this debt or any portion
               thereof, this office will obtain verification of the debt or obtain a copy of a judgment and mail you a
               copy of such judgment or verification. If you request this office in writing within 30 days after receiving
               this notice this office will provide you with the name and address of the original creditor, if different
               from the current creditor.

        16.    The Letter misled Plaintiff as it stated, "Assigned Principal," "Assigned Interest,"

and "Interest" but did not disclose whether Plaintiff's balance is subject to further increase because

of interest.

        17.    As noted above, the loan's underlying terms provided for interest.

        18.    However, the Letter doesn't clearly indicate that because of interest, Plaintiff may

pay an amount greater than Plaintiff's $4,158.60 balance when Plaintiff actually chooses to make

payment.

        19.    Courts have fashioned safe harbor provisions in connection with debt collectors’

efforts to collect consumer debt subject to variable interest; Defendant's Letter doesn't provide

appropriate language which would substantially accomplish said safe harbor provision’s purpose.

                                                      DAMAGES
        20.     Congress enacted the FDCPA to rein in certain "evils" associated with debt

collection. Bentrud v. Bowman, Heintz, Boscia & Vician, P.C., 794 F.3d 871, 874 (7th Cir. 2015).

This was done because existing legal remedies were, in its judgment, "inadequate to protect

consumers." 15 U.S.C. § 1692(b).
                                                              3
       Case: 1:20-cv-07398 Document #: 1 Filed: 12/14/20 Page 4 of 7 PageID #:4




       21.     The statute thus gives debtors a right to receive accurate information, which they

can enforce against debt collectors by bringing suit under the FDCPA. See Hahn v. Triumph

P'ships LLC, 557 F.3d 755, 757 (7th Cir. 2009) ("The [FDCPA] is designed to provide information

that helps consumers to choose intelligently ... .").

       22.     The value of receiving truthful information about one's financial affairs—and the

ill effects of receiving misleading information—may be hard to quantify, especially where, as here,

the plaintiff did not act upon the misinformation. Here, the Letter misled Plaintiff into believing

that payment of $4,158.60 will pay off her balance.

       23.     Confused and concerned with having had her rights violated, Plaintiff retained

counsel; therefore, expending time and incurring attorney’s fees to vindicate her rights.

                                       CLAIMS FOR RELIEF

                                          COUNT I:
                  Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

       24.     All Paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                 Violation of 15 U.S.C. § 1692g

       25.     Section 1692g provides:

       (a) Within five days after the initial communication with a consumer in connection
       with the collection of any debt, a debt collector shall, unless the following
       information is contained in the initial communication or the consumer has paid the
       debt, send the consumer a written notice containing –

               (1)     the amount of the debt;

               (2)     the name of the creditor to whom the debt is owed;

               (3)     a statement that unless the consumer, within thirty days after receipt
                       of the notice, disputes the validity of the debt, or any portion thereof,
                       the debt will be assumed to be valid by the debt collector;

                                                  4
       Case: 1:20-cv-07398 Document #: 1 Filed: 12/14/20 Page 5 of 7 PageID #:5




                 (4)    a statement that if the consumer notifies the debt collector in writing
                        within the thirty-day period that the debt or any portion thereof, is
                        disputed, the debt collector will obtain verification of the debt or a
                        copy of a judgment against the consumer and a copy of such
                        verification or judgment against the consumer and a copy of such
                        verification or judgment will be mailed to the consumer by the debt
                        collector; and

                 (5)    a statement that, upon the consumer’s written request within the
                        thirty-day period, the debt collector will provide the consumer with
                        the name and address of the original creditor, if different from the
                        current creditor.

(emphasis added).

           26.   The Act regulates the debt collection tactics employed against personal borrowers

on the theory that they are likely to be unsophisticated about debt collection and thus prey to

unscrupulous collection methods. Miller v. McCalla, Raymer, Padrick, Cobb, Nichols, and Clark,

214 F.3d 872, 875 (7th Cir. 2000).

           27.   In Miller, the Seventh Circuit found that section 1692g(a)(1) requires a dunning

letter to state the total amount due on the date the letter was sent. Id.

           28.   In that case, the court suggested a "safe harbor" formula for complying with the

statute.

           29.   The court held that the following language satisfies the debt collector's duty to state

the amount of the debt in cases where the amount varies from day to day:

                 "As of the date of this letter, you owe $ [the exact amount due]. Because of
                 interest, late charges, and other charges that may vary from day to day, the
                 amount due on the day you pay may be greater. Hence, if you pay the
                 amount shown above, an adjustment may be necessary after we receive your
                 check, in which event we will inform you before depositing the check for
                 collection. For further information, write the undersigned or call 1-800-
                 [phone number]."

Id. at 876.

                                                   5
        Case: 1:20-cv-07398 Document #: 1 Filed: 12/14/20 Page 6 of 7 PageID #:6




        30.    Here, the Letter sent by Defendant, dated August 5, 2020, lists the amount due as

$4,158.60.

        31.    However, there is no indication from the face of the Letter that the amount due was

as of the date on the Letter or is subject to any other charges and fees.

        32.    An unsophisticated consumer could reasonably assume from the Letter that

$4,158.60 would satisfy the debt, whether or not payment of that amount would in fact satisfy the

debt.

        33.    Dunning letters have been found to be deceptive or misleading where it "leaves the

door open" to an inaccurate assumption about the debt or is susceptible to two different

interpretations, one of which is inaccurate. See Fields v. Wilber Law Firm, P.C., 383 F.3d 562,

566 (7th Cir. 2004); see also Russell v. Equifax, 74 F.3d 30, 35 (2d Cir. 1996); Ingram v. Corporate

Receivables, Inc., 2003 U.S. Dist. LEXIS 7475 (N.D. Ill. May 2, 2003).

        34.    Plaintiff may enforce the provisions of 15 U.S.C. § 1692g(a)(1) pursuant to section

k of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who fails to comply with

any provision of [the FDCPA] with respect to any person is liable to such person in an amount

equal to the sum of -

        (1)    any actual damage sustained by such person as a result of such failure;

        (2)

               (A)      in the case of any action by an individual, such additional damages
                        as the court may allow, but not exceeding $1,000.00; or

        (3)    in the case of any successful action to enforce the foregoing liability, the
               costs of the action, together with reasonable attorney's fees as determined
               by the court.


        WHEREFORE, Plaintiff requests the following relief:

                                                  6
       Case: 1:20-cv-07398 Document #: 1 Filed: 12/14/20 Page 7 of 7 PageID #:7




        A.      a finding that Defendant violated 15 U.S.C. § 1692g(a)(1);

        B.      an award of any actual damages sustained by Plaintiff as a result of Defendant’

                violation(s);

        C.      an award of such additional damages, as the Court may allow, but not exceeding

                $1,000.00;

        D.      an award of costs of this action, together with reasonable attorney’s fees as

                determined by this Court; and

        E.      an award of such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: December 14, 2020                              Respectfully submitted,

                                                      KIMBERLY COFFREY

                                                      By: /s/ Joseph S. Davidson

                                                      Joseph S. Davidson
                                                      LAW OFFICES OF JOSEPH P. DOYLE LLC
                                                      105 South Roselle Road
                                                      Suite 203
                                                      Schaumburg, Illinois 60193
                                                      +1 847-985-1100
                                                      jdavidson@fightbills.com




                                                  7
